Citation Nr: 0201788	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  95-20 677A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for residuals, status post right 
knee surgery from July 27, 1993?


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from May 1988 to 
July 1993.  He is a 1988 graduate of the United States 
Military Academy.

This matter is returned to the Board of Veterans' Appeals 
(Board) from the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran appealed an August 1994 rating action which 
granted service connection and assigned a 10 percent 
evaluation for residuals, status post right knee surgery with 
arthritis. 

In February 1999, the RO severed service connection for 
arthritis as part of the post surgical residuals of the 
veteran's right knee condition.  No appeal was filed and that 
decision is now final.  38 U.S.C.A. § 7105(c) (West 1991).

The case was remanded by the Board in October 1998.


FINDING OF FACT

Since July 1993, the veteran's residuals of status post right 
knee surgery have not been manifested by "locking" and 
effusion into the joint, flexion limited to 30 degrees; and 
there is no medical evidence of moderate recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, status post right knee surgery from July 1993, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  4.1, 4.7, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260 (2001); 66 
Fed.Reg. 45620, 45630 (2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran suffered a right knee anterior cruciate ligament 
tear while a cadet at West Point in January 1987.  He 
underwent a right knee arthroscopy in April 1987, and right 
knee anterior cruciate ligament reconstruction in May 1987.

The veteran made a claim seeking entitlement to service 
connection for his right knee condition with residuals of 
arthritis in August 1993.  He reported that, though his knee 
was functional, he experienced pain and occasional moderate 
swelling and was advised not to participate in knee-twisting 
sports.  

The veteran was afforded a VA examination in October 1993.  
He complained of occasional swelling and pain in the right 
knee.  On examination of the joint, there was no swelling, 
fluctation, crepitation, or tenderness noted.  Lateral medial 
rotation of the knee revealed mild instability.  The anterior 
posterior cruciate ligament was stable.  The veteran could 
walk on tiptoes and on heels and could squat normally.  
Flexion was to 130 degrees with full extension.  He was 
diagnosed with a history of right knee injury, status post 
anterior cruciate ligament reconstruction, with mild 
limitation of motion. 

Service connection was granted and a 10 percent evaluation 
assigned in August 1994, for post operative residuals of 
right knee surgery with arthritis.  

As noted, the case was remanded by the Board in October 1998, 
for another VA examination, to include consideration of 
whether the right knee disability was manifested by recurrent 
subluxation and lateral instability.  The examiner was to 
comment upon the level of functional loss and explain the 
impact of pain upon the disability.  In addition, the 
examiner was to state whether the veteran suffered from 
arthritis, and if so, state the effect of arthritis in terms 
of limitation of motion.  Finally, the examiner was asked to 
report on whether the right knee exhibited weakened movement, 
excess fatigability or incoordination on use, and, how pain 
upon flare-up limited functional ability of the knee.   

The veteran was examined in November 1998.  He complained of 
having occasional pain in the right knee, and intermittently 
having to restrict full extension of the knee.  He 
additionally reported occasional swelling of the right knee 
following running or biking.  He indicated he had pain in the 
knee in the last 10 degrees of flexion or on squatting.  He 
also reported flare-ups that were precipitated by running 
more than a mile or stretching exercises.  He took Motrin and 
Naprosyn as occasion required.  

Upon examination, there was mild tenderness on both sides of 
the patella tendon.  There was no redness, heat, swelling, or 
abnormal movement.  There was mild tenderness on both sides 
of the patella tendon.  There was no instability or weakness.  
There was no effusion, edema, or ankylosis noted.  His gait 
was stable and there was no unusual shoe wear pattern.  
Flexion was 0 to 134 degrees with mild pain, and 0 to 120 
degrees without pain.  Extension was full.  Muscle strength 
in the right knee was normal and there was no evidence of 
muscle atrophy.  The veteran was noted to have no functional 
loss in ambulating, except he had pain after running for one 
mile or doing repeated squatting.  The knee condition did not 
effect the veteran's sedentary job at a bank.  There was no 
weak movement or excess fatigability or incoordination that 
caused any additional limitation of motion.  The examiner 
reported that pain was the factor that caused mild functional 
limitation of the right knee during flare-ups or following 
repeated use or squatting.  During a flare-up, the loss of 
flexion was estimated at 20 degrees of 140 degrees.  X-ray 
examination was interpreted to show no inflammatory arthritis 
or osteomyelitis.  

The veteran was given diagnoses of an anterior cruciate 
ligament tear of the right knee due to service-connected 
trauma in 1986; status post arthrotomy of the right knee in 
1987 and reconstruction of anterior cruciate ligament with 
screw fixation;  and mild, residual post-traumatic arthritis.  

By letter of February 1999, the RO sought clarification from 
the VA examiner regarding an apparent inconsistency in the VA 
examination report as to whether the veteran currently 
suffered from arthritis.  In this regard, the radiological 
report noted no inflammatory arthritis or osteomyelitis, but 
the physical examiner diagnosed residual mild post-traumatic 
arthritis of the right knee.  In an Addendum to the November 
1998 examination, the physical examiner reported that X-ray 
of the right knee in October 1993 and November 1998 did not 
show gross radiological evidence of posttraumatic 
arthropathy.  However, upon examination in November 1998, the 
veteran had clinical evidence of non-inflammatory post 
traumatic arthropathy of the right knee.

In April 1999, service connection for right knee arthritis 
was severed.  The appellant was informed of this action, 
however, an appeal was not perfected.

Analysis

The veteran contends that his service-connected right knee 
condition is more severe than the rating assigned following 
the initial grant of service connection in the rating action 
on appeal. 

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtain any indicated 
treatment records.  The veteran was afforded a VA examination 
in October 1993.  Pursuant to the Board remand, the veteran 
was afforded another VA examination in November 1998.  The 
claims folder was reviewed by a VA physician in connection 
with the claim, and that review included an opinion 
addressing the medical question central to this appeal.  The 
Board finds that the RO complied with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  In the rating 
decision on appeal, statement of the case and supplemental 
statement of the case sent to the veteran, he was advised of 
the laws and regulations applicable to his claim as well as 
the basis for the denial of his claim.  The veteran has not 
identified any additional evidence in support of his claim.  
Accordingly, the Board finds that the duty to assist and 
notify the veteran has been satisfied.  See generally, 
38 U.S.C.A. § 5103A.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an Original claim, the Board has framed 
the issue as shown on the title page.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's right knee disability is currently rated by 
analogy under Diagnostic Code 5259, for which a 10 percent 
evaluation is warranted for symptomatic removal of semilunar 
removal cartilage.  A 10 percent rating is the maximum 
allowable under Diagnostic Code 5259, and as such, the Board 
examined other Diagnostic Codes to determine the appellant's 
entitlement to increased benefits under those provisions of 
law.

In this regard under Diagnostic Code 5258, a 20 percent 
evaluation is warranted whenever the semilunar cartilage is 
dislocated with frequent episodes of "locking" pain, and 
effusion into the joint.  Under Diagnostic Code 5257, 
moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent evaluation.  Finally, under 
Diagnostic Code 5260, a 20 percent evaluation is warranted 
for flexion of the leg limited to 30 degrees.  

Upon review of the evidence, the Board finds no evidence 
since July 1993 of a dislocated semilunar cartilage 
manifested by episodes of joint "locking," or joint 
effusion.  As such, an increased rating under Diagnostic Code 
5258 is not warranted.  Further, while examination of the 
knee in October 1993 revealed mild instability, there was no 
instability noted upon examination in November 1998.  
Additionally, instability of the knee in 1993 was considered 
mild, and accordingly, would not warrant a higher evaluation 
under Diagnostic Code 5257.  

The Board also finds that an increased rating is not 
warranted under Diagnostic Code 5260.  In this regard, the 
evidence reveals that the veteran was able to produce flexion 
of the right leg to 134 degrees with mild pain.  The evidence 
further reveals that the veteran was able to flex his right 
leg to 120 degrees without pain.  There was no evidence of 
functional loss due to fatigue, weakness or instability.  The 
examiner commented that pain was the factor that caused the 
above described mild functional limitation of the right knee 
during flare-up.  During flare-up, the examiner estimated an 
additional loss of motion of 20 degrees of 140 degrees (i.e., 
to 120 degrees).  Accordingly, even after consideration of 
the limitation of motion due to occasional flare-up of 
symptoms, the veteran's disability does not rise to the level 
to warrant an increased rating under Diagnostic Code 5260.  
That is, right knee flexion is not limited to 30 degrees.

In light of the foregoing, the Board finds that an increased 
evaluation is not in order for any period since July 1993.

In reaching this decision the Board considered the decision 
in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, 
while the veteran periodically experiences painful flare ups, 
there is no competent evidence that this pain warrants an 
increased evaluation under 38 C.F.R. §§ 4.40 or 4.45.  The 
appellant does not show evidence of disuse atrophy or 
incoordination on use, and the Board finds that any painful 
limitation of motion is not compensable under these 
provisions of the Rating Schedule.

The Board also considered whether the veteran is entitled to 
"staged" ratings as prescribed by the Court in Fenderson.  
However, at no time since July 1993, has the service-
connected right knee disability been more disabling than as 
currently rated.  

Finally, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim for an increased rating, the 
doctrine is not for application.  



ORDER

Entitlement to a rating in excess of 10 percent from July 
1993, for evaluation of residuals, status post right knee 
surgery is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

